Citation Nr: 0844751	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1999 for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than April 29, 
1999 for the grant of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The veteran also requested a VA Central Office (CO) hearing 
in connection with the current claims.  The hearing was 
scheduled for December 2007, but the veteran failed to report 
for the hearing and made no attempt to reschedule the 
hearing.  Thus, the Board finds the veteran's request for a 
hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The RO received the veteran's claim for TDIU on April 29, 
1999, but March 5, 1998 was the earliest date as of which it 
is factually ascertainable that an increase in the 
psychiatric disability occurred and that the veteran was 
entitled to TDIU. 

2.  Prior to April 29, 1999, the veteran's PTSD was not 
manifested by deficiencies in most areas such as family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic, impaired impulse control, spatial disorientation, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
March 5, 1998, but no earlier, for the grant of TDIU have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2008).

2.  The criteria for entitlement to an effective date earlier 
than April 29, 1999 for the grant of a 70 percent evaluation 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.400, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At issue in this case is whether the veteran is entitled to 
an effective date earlier than April 29, 1999 for the grant 
of TDIU and a 70 percent evaluation for PTSD.  The veteran 
contends that the effective date in this case should be the 
date of discharge from active service.  

The veteran was originally granted service connection for 
residual scars of a shell fragment wound, right buttocks, in 
a rating decision dated September 1975.  The RO evaluated the 
veteran's disability as a non-compensable disability, 
effective April 7, 1975.  The veteran was notified of this 
decision that same month and did not appeal.  Thus, this 
decision became final.  See 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1975).  
 
The veteran was originally granted service connection for 
PTSD in a rating decision dated March 1989.  The RO rated the 
veteran's disability as 10 percent disabling, effective 
February 18, 1988.  The RO also continued the veteran's non-
compensable disability evaluation for residual scars of a 
shell fragment wound, right buttocks.  The veteran was 
notified of this decision that same month and did not appeal.  
Thus, this decision became final.  See 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988).

In June 1989, the RO increased the veteran's disability 
evaluation for residual scars of a shell fragment wound, 
right buttocks, to 20 percent, effective September 23, 1988.  
The veteran was notified of this decision that same month and 
did not appeal.  Thus, this decision became final.  See 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1988).
    
The Board observes that the veteran was assigned temporary 
total disability evaluations on more than one occasion over 
the years as a result of inpatient psychiatric 
hospitalizations.  In February 1993, the RO increased the 
veteran's disability evaluation for PTSD to 30 percent, 
effective November 1, 1992.  The veteran was notified of this 
decision that same month and did not appeal.  Thus, this 
decision became final.  See 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).  
 
The RO received the veteran's request for an evaluation in 
excess of 30 percent for PTSD on March 5, 1998.  The RO also 
received VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability) from the veteran on 
April 29, 1999.  

The RO subsequently granted the veteran a 50 percent 
evaluation for PTSD by way of a rating decision dated 
December 1998, and assigned an effective date of March 5, 
1998.  A notation on the rating sheet further indicated that 
the veteran's combined disability evaluation was 60 percent, 
effective March 5, 1998.

The RO denied the veteran's TDIU claim in a rating decision 
dated May 1999.  The veteran was notified of this decision 
that same month and timely perfected an appeal.  In May 2005, 
the Board issued an opinion in which it granted the veteran 
TDIU benefits.  In particular, the Board acknowledged that 
while the veteran was service-connected for two disabilities 
(i.e., PTSD and residual scars of a shell fragment wound, 
right buttocks), these disabilities were considered to be one 
disability for TDIU purposes since the two disabilities had a 
common etiology and arose from a single incident.  See 38 
C.F.R. § 4.16(a).  Accordingly, TDIU benefits were warranted 
because (1) the veteran's "single" disability was rated at 
60 percent and (2) the veteran's disability prevented him 
from obtaining and maintaining substantially gainful 
employment.  See 38 C.F.R. § 4.16(a). 

The August 2005 rating decision currently on appeal 
implemented the Board decision and assigned an effective date 
of April 29, 1999, the date that the RO received the 
veteran's TDIU claim.  In the same rating decision and in 
light of the decision to grant TDIU benefits, the RO 
concluded that the veteran's PTSD significantly affected his 
ability to work.  Consequently, the RO awarded the veteran a 
70 percent evaluation for his service-connected PTSD, 
effective April 29, 1999.  The veteran disagreed with the 
effective dates assigned and timely perfected this appeal.        

I.  TDIU

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim for increase, or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).  A TDIU claim is considered to be a claim for 
increased compensation, and the effective date rules for 
increased compensation apply to a TDIU claim.  Hurd v. West, 
13 Vet. App. 449 (2000).   

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2008).  Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an effective date of 
March 5, 1998, but no earlier, for the grant of TDIU.  The 
December 1998 rating decision clearly showed that the veteran 
met the schedular criteria for entitlement to TDIU on March 
5, 1998.  That is, his "single" disability was rated as 60 
percent disabling, effective March 5, 1998.  As discussed 
above, the Board's May 2005 opinion made clear that the 
veteran's two service-connected disabilities were treated as 
a single disability for the purpose of determining 
entitlement to TDIU because the disabilities had a common 
etiology and arose from a single incident.    

Although the veteran's claim for TDIU was received by the RO 
on April 29, 1999,  a careful review of the record showed 
that the veteran was afforded a VA psychiatric Compensation 
and Pension (C&P) Examination in October 1998, approximately 
seven months after he met the schedular criteria for 
entitlement to TDIU.  The veteran indicated at the time of 
the examination that he was unable to work at all in 1998 as 
a result of his service-connected PTSD.  Accordingly, the 
Board concludes that the evidence of record shows that March 
5, 1998, but no earlier, was the earliest date as of which it 
was factually ascertainable that an increase in disability 
occurred and that the veteran was entitled to TDIU. 
Moreover, the Board finds that there is no pending, 
unadjudicated claim for TDIU prior to March 5, 1998.  While 
it is possible that the veteran could overcome the finality 
of a decision by alleging clear and unmistakable error (CUE), 
the veteran has not as of this date challenged earlier rating 
decisions on the basis of CUE.  See Cook v. Principi, 318 
F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 
U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1403 (2008).

II.  PTSD

The veteran also contends in this case that he is entitled to 
an effective date earlier than April 29, 1999 for the grant 
of a 70 percent evaluation for PTSD.    

As discussed above, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 
Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

The Board has reviewed the evidence of record.  
Unfortunately, the Board concludes that the veteran is not 
entitled to an effective date earlier than April 29, 1999 for 
the grant of a 70 percent evaluation for PTSD.

The first pertinent treatment record is dated October 1998.  
The veteran was afforded a VA psychiatric C&P examination at 
that time.  The examiner reviewed the veteran's claims file.  
The veteran reported that he was no longer able to work as a 
result of his service-connected PTSD.  He stated that he was 
depressed, but "not as bad as in the past."  The veteran 
had daily intrusive thoughts and intermittent nightmares 
which occurred approximately two times per week.  The veteran 
indicated that he preferred to be alone, and that he had 
decreased interest in hobbies such as hunting, fishing, 
playing the guitar, or woodworking.  The veteran also 
reported symptoms of social isolation (with non-family 
members), crying spells, impaired sleep, flashbacks, and an 
exaggerated startle response, especially upon hearing 
gunshots or fireworks.

Upon mental status examination, the veteran was somewhat 
underactive and tense.  He was cooperative, and his speech 
and thought processes were normal.  The examiner described 
his mood was depressed.  The examiner also described the 
veteran's memory as "fair," and noted that his insight was 
superficial.  It was also noted that the veteran did not keep 
track of time very well, but that he could look at a calendar 
and "get himself up to date."  The examiner further noted 
that the veteran passed his general educational development 
(GED) tests.  Overall, the examiner found the veteran to be 
"quite alert."  No evidence of hallucinations, delusions, 
homicidal ideation, or suicidal ideation was noted.  The 
impression was PTSD and dysthymia.   The GAF score assigned 
to his PTSD was 45.         
  
Given the evidence of record, the Board finds that the 
preponderance of the evidence does not support entitlement to 
an effective date earlier than April 29, 1999 for a grant of 
70 percent for PTSD.  The Board notes that the veteran has 
produced evidence in support of his claim for an earlier 
effective date to show that he has multiple symptoms of PTSD, 
including depressed and anxious mood, nightmares, impaired 
sleep, flashbacks, social isolation, exaggerated startle 
response, frequent intrusive thoughts, and distressing 
memories of combat in Vietnam.

Objective medical evidence of record noted that the veteran 
was depressed, but also indicated that the veteran was 
"quite alert."  In this regard, the veteran spent time with 
his children, and occasionally played the guitar with his 
brother or went to a restaurant.  The Board is aware that the 
veteran stated he was no longer able to work as a result of 
his service-connected PTSD.  Although the veteran's social 
and industrial functioning is affected, the record does not 
demonstrate that the veteran's symptomatology more nearly 
approximates the criteria required for a 70 percent 
evaluation prior to April 29, 1999.

Specifically, there is no evidence of deficiencies in his 
family relations, judgment, thinking or mood due to such 
symptoms as suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  In fact, the October 1998 VA examiner specifically 
found no evidence of  hallucinations, delusions, homicidal 
ideation, or suicidal ideation.  While the veteran reported 
an inability to work as a result of his PTSD symptoms at the 
time of the October 1998 VA examination, these symptoms alone 
are insufficient to warrant a 70 percent evaluation prior to 
April 29, 1999. 

The Board also points out that the veteran is not entitled to 
a 100 percent evaluation based on the evidence of record for 
any period of time covered by this appeal.  Namely, there is 
no evidence of record demonstrating total occupational and 
social impairment due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closes relatives, own 
occupation, or own name were noted.  Thus, the veteran is not 
entitled to a 100 percent evaluation. 

Accordingly, the Board concludes that the veteran is not 
entitled to an effective date earlier than April 29, 1999 for 
the grant of a 70 percent evaluation for PTSD.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Here, the veteran is challenging both the effective date 
assigned following the grant of an increased rating and TDIU.  
In Dingess, the Court held that in cases where a claim has 
been granted and a disability rating and effective date have 
been assigned, the typical claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, the Board finds that the veteran's claims have 
been substantiated, and that additional notice is not 
required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and VA Compensation and Pension examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An effective date of March 5, 1998 for the grant of TDIU is 
assigned, subject to the law and regulations governing the 
payment of monetary benefits.
An effective date earlier than April 29, 1999 for the grant 
of a 70 percent evaluation for PTSD is denied. 


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


